Dismissed; Opinion Filed September 26, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00587-CV

                    IN THE INTEREST OF C.V. AND G.V., CHILDREN

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-14703

                              MEMORANDUM OPINION
                         Before Justices Stoddart, Whitehill, and Boatright
                                    Opinion by Justice Stoddart
       This appeal is from “the judgment signed by the [trial court] May 21, 2018.” The clerk’s

record reflects the underlying suit is a suit to modify child support and for enforcement. The

clerk’s record further reflects the trial court signed an order appointing counsel for appellee on

May 21st, and a copy of that order is attached to the notice of appeal filed in this Court. The clerk’s

record does not reflect any other order was signed that date or that a final judgment has been

entered.

       An appellate court has jurisdiction only over interlocutory orders made appealable by

statute and final judgments that dispose of all parties and claims. See Jack B. Anglin Co., Inc. v.

Tipps, 842 S.W.2d 266, 272 (Tex. 1992). Because no statute appears to authorize an appeal from

an order appointing counsel and the clerk’s record does not reflect a final judgment has been

entered, we questioned our jurisdiction over the appeal. See generally TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014 (West Supp. 2017) (listing appealable interlocutory orders); see also TEX.
FAM. CODE ANN. § 109.002 (West 2014); Jack B. Anglin Co., 842 S.W.2d at 272. We directed

appellant to file a letter brief addressing our concern and cautioned that failure to comply could

result in dismissal of the appeal without further notice. See TEX. R. APP. P. 42.3(a),(c). More than

ten days have passed, and appellant has not complied. Accordingly, on the record before us, we

dismiss the appeal. See id. 42.3(a),(c).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE



180587F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF C.V. AND G.V.,                   On Appeal from the 302nd Judicial District
 CHILDREN                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-17-14703.
 No. 05-18-00587-CV                                  Opinion delivered by Justice Stoddart,
                                                     Justices Whitehill and Boatright
                                                     participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 26th day of September, 2018.




                                             –3–